            Case 1:19-cv-07541-ALC Document 19 Filed 09/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOUGLAS BERNSTEIN, et al.,                                No. 19 Civ. 7541 (ALC)

                              Plaintiffs,

        -against-                                         NOTICE OF APPEARANCE

CENGAGE LEARNING, INC.,

                              Defendant.


        PLEASE TAKE NOTICE that the undersigned hereby appears as attorney of record on

behalf of Defendant Cengage Learning, Inc. in the above-captioned matter and requests that

copies of all notices, pleadings and other papers in this matter be served upon the undersigned.

Dated: September 6, 2019

                                             SATTERLEE STEPHENS LLP

                                             /s/ Andrew L. Fish
                                             Andrew L. Fish

                                             230 Park Avenue, Suite 1130
                                             New York, NY 10169-0079
                                             (212) 818-9200
                                             (212) 818-9606/7 (fax)

                                             Attorneys for Defendant




3290025_1
